9 N.Y.3d 1001 (2007)
GREGORY ZRAKE, Appellant,
v.
NEW YORK CITY DEPARTMENT OF EDUCATION, Respondent.
Court of Appeals of the State of New York.
Submitted November 13, 2007.
Decided December 18, 2007.
*1002 Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court's order denying appellant's motion for leave to reargue and renew, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.